STATE OF MICHIGAN

                           COURT OF APPEALS



CHAD SPELLER,                                                       UNPUBLISHED
                                                                    March 28, 2017
               Plaintiff-Appellant,

v                                                                   No. 330739
                                                                    Oakland Circuit Court
SAINT STEPHEN LUTHERAN CHURCH OF                                    LC No. 2015-147183-CZ
DRAYTON PLAINS, CLARK BEEBE, DAVID
MAIER, and MICHIGAN DISTRICT OF
LUTHERAN CHURCH-MISSOURI SYNOD,

               Defendants-Appellees.



Before: M. J. KELLY, P.J., and MURPHY and RONAYNE KRAUSE, JJ.

PER CURIAM.

        Plaintiff appeals as of right the trial court’s orders granting defendants’ motions for
summary disposition under MCR 2.116(C)(4) and (C)(10). Pursuant to the ecclesiastical
abstention doctrine, we affirm.

        Plaintiff is an ordained minister of the Lutheran Church-Missouri Synod (“the LCMS”)
and was the senior pastor of Saint Stephen Lutheran Church of Drayton Plains (“St. Stephen”).
He filed an eight-count complaint against St. Stephen, Clark Beebe (a member of St. Stephen’s
board of directors), the Michigan District of the LCMS, and Reverend David Maier (the
president of the Michigan District LCMS). Plaintiff challenges defendants’ alleged wrongful
conduct in attempting to oust him as St. Stephen’s pastor through forced resignation, which he
claims led to his “blacklisting” in the church and an inability to practice his profession as a
Lutheran pastor. He asserts that defendants’ wrongful conduct brought about his placement on
“restricted status” on the LCMS synodical roster and caused damage to his reputation in the
congregation and the LCMS, along with embarrassment, humiliation, mental pain and suffering,
loss of employment, and monetary loss. Pursuant to defendants’ motions for summary
disposition brought under MCR 2.116(C)(4) and (C)(10), the trial court dismissed plaintiff’s
complaint on the basis that it lacked subject-matter jurisdiction over his claims, concluding that
the court could not interfere in matters of ecclesiastical polity by determining whether defendants
acted appropriately in handling plaintiff’s employment.



                                                -1-
        On appeal, plaintiff argues that the trial court erred in summarily dismissing his
complaint against defendants. We review de novo a trial court’s decision on a motion for
summary disposition, BC Tile & Marble Co, Inc v Multi Bldg Co, Inc, 288 Mich. App. 576, 583;
794 NW2d 76 (2010), whether subject-matter jurisdiction exists, Pilgrim’s Rest Baptist Church v
Pearson, 310 Mich. App. 318, 323; 872 NW2d 16 (2015), and issues of constitutional law,
Weishuhn v Catholic Diocese of Lansing (After Remand), 287 Mich. App. 211, 218; 787 NW2d
513 (2010). MCR 2.116(C)(4) provides for summary disposition when a “court lacks
jurisdiction of the subject matter[,]” while MCR 2.116(C)(10) allows for summary disposition
when, “[e]xcept as to the amount of damages, there is no genuine issue as to any material fact,
and the moving party is entitled to judgment . . . as a matter of law.”

        “The First Amendment provides, in part, that ‘Congress shall make no law respecting an
establishment of religion, or prohibiting the free exercise thereof.’ ” Hosanna-Tabor
Evangelical Lutheran Church & Sch v EEOC, 565 U.S. 171, 181; 132 S. Ct. 694; 181 L. Ed. 2d 650
(2012); see also Weishuhn v Catholic Diocese of Lansing, 279 Mich. App. 150, 156; 756 NW2d
483 (2008), citing US Const, Am I. “The First Amendment applies to the states through the
Fourteenth Amendment.” Weishuhn, 279 Mich. App. at 156 (citation omitted). The First
Amendment’s Free Exercise Clause “protects a religious group’s right to shape its own faith and
mission through its appointments” of religious ministers, and the Establishment Clause
“prohibits government involvement in . . . ecclesiastical decisions.” Hosanna-Tabor, 565 U.S. at
188-189; see also Weishuhn, 279 Mich. App. at 156-157. The government generally may not take
action that interferes with the internal governance of a church. Hosanna-Tabor, 565 U.S. at 188-
189, 194-196.

       In Pilgrim’s Rest, 310 Mich. App. at 323-324, this Court set forth various principles
associated with the ecclesiastical abstention doctrine, observing:

               It is well settled that courts, both federal and state, are severely
       circumscribed by the First and Fourteenth Amendments to the United States
       Constitution and art 1, § 4 of the Michigan Constitution of 1963 in resolution of
       disputes between a church and its members. Such jurisdiction is limited to
       property rights which can be resolved by application of civil law. Whenever the
       court must stray into questions of religious doctrine or ecclesiastical polity the
       court loses jurisdiction. Religious doctrine refers to ritual, liturgy of worship and
       tenets of the faith. Polity refers to organization and form of government of the
       church. Under the ecclesiastical abstention doctrine, apparently derived from both
       First Amendment religion clauses, civil courts may not redetermine the
       correctness of an interpretation of canonical text or some decision relating to
       government of the religious polity. [Citations and quotation marks omitted.]

        Plaintiff argues that his claims can be resolved by applying neutral principles of law and
without considering matters of ecclesiastical doctrine or polity. We disagree. In Pilgrim’s Rest,
a dispute arose in the congregation between the pastor’s supporters and opponents with respect to
whether to retain him as their pastor after it was discovered that he had authorized a raise for
himself, used church credit cards, and paid himself monetary honorariums without the
authorization of the board. After an investigation revealed that he had allegedly embezzled

                                               -2-
funds from the church, the board suspended the pastor. Pilgrim’s Rest, 310 Mich. App. at 321-
322. This Court concluded that the plaintiff church’s claim of conversion was justiciable
because it likely did not require the court to resolve the issue based on religious doctrine or
polity. Id. at 325. But the Court concluded that dismissal of the pastor’s counterclaims of breach
of contract, fraud, tortious interference with a contract, intentional infliction of emotional
distress, and civil conspiracy was proper, where the pleadings referred to the employment
contract between the pastor and the church and involved “the provision of his services as pastor
to the church, which is the essence of the church’s constitutionally protected function.” Id. at
324-325, 327.

        We also find instructive decisions of the United States Court of Appeals for the Sixth
Circuit in Hutchison v Thomas, 789 F2d 392 (CA 6, 1986), and Lewis v Seventh Day Adventists
Lake Region Conference, 978 F2d 940 (CA 6, 1992). In Hutchison, a minister brought a lawsuit
against his church challenging his forced retirement. He alleged fraud and misrepresentation,
defamation, intentional infliction of emotional distress, and breach of contract, claiming that the
defendants had improperly applied provisions of the church rules and law, misrepresented the
minister’s relationships at various churches, and “misled and misguided various units of the
denomination in bringing about his early retirement.” Hutchison, 789 F2d at 392-393. The
federal court affirmed the dismissal of the plaintiff’s complaint, concluding that he effectively
sought “civil court review of subjective judgments made by religious officials and bodies,”
which the court could not constitutionally intervene in. Id. at 393. The Sixth Circuit further
explained:

                The “neutral principles” doctrine has never been extended to religious
       controversies in the areas of church government, order and discipline, nor should
       it be. The claim here relates to appellant's status and employment as a minister of
       the church. It therefore concerns internal church discipline, faith, and
       organization, all of which are governed by ecclesiastical rule, custom, and law.
       [Id. at 396 (citation omitted).]

       Similarly, in Lewis, a minister brought a lawsuit against his church after he was
terminated following a dispute regarding his handling of church finances and his conduct as the
personal representative of an estate to which both the minister and the church were devisees. The
minister alleged claims of breach of contract, promissory estoppel, and intentional infliction of
emotional distress. Lewis, 978 F2d at 941. Relying on Hutchison, the Sixth Circuit affirmed the
dismissal of the minister’s complaint, holding:

              We conclude that the First Amendment bars civil courts from reviewing
       decisions of religious judicatory bodies relating to the employment of clergy.
       Even when, as here, the plaintiff alleges that the religious tribunal's decision was
       based on a misapplication of its own procedures and laws, the civil courts may not
       intervene. [Id. at 942-943.]

       Applying these principles here, we likewise conclude that the trial court lacked subject
matter jurisdiction over plaintiff’s complaint, which similarly involves claims brought by a
minister against his church and church members and focuses on his status and employment as the


                                                -3-
pastor of St. Stephen, his presence on the synodical roster, and the alleged wrongful treatment by
members of his church in an effort to oust him. His tort and breach of contract claims arose in
the context of St. Stephen’s decision whether to retain plaintiff as its pastor and the LCMS and
Reverend Maier’s decision whether to retain plaintiff as a minister on the LCMS synodical
roster. Resolution of these claims would necessarily require the trial court to inquire into the
propriety of those decisions and defendants’ conduct relative to those decisions, which clearly
relate to internal church matters, including church discipline, church governance, and plaintiff’s
employment as a Lutheran pastor. These issues would require the court to impermissibly stray
into ecclesiastical polity.

        When addressing claims in a complaint, this Court must examine the substance and effect
of the complaint and not its emblemata. Dlaikan v Roodbeen, 206 Mich. App. 591, 593; 522
NW2d 719 (1994). First, we affirm the trial court’s summary dismissal of plaintiff’s breach of
contract claim. This claim is based on defendants’ alleged wrongful conduct in violating the
protocol set forth in the church constitution and bylaws, which plaintiff asserts governs his
employment with the church. Plaintiff alleges that defendants violated the constitution by
discussing his employment situation as St. Stephen’s pastor without giving the requisite prior
notice to the church members or following the requisite protocol to remove a pastor by vote of
the members, instead attempting to force him to resign. He asserts that these violations caused,
among other damages, his placement on “restricted status” on the LCMS synodical roster,
thereby preventing him from practicing as a Lutheran minister. To resolve this claim, the trial
court would be required to determine if the church violated its own constitution and protocol,
thereby impermissibly engaging in and interfering with matters of ecclesiastical polity.
Pilgrim’s Rest, 310 Mich. App. at 323-325; see also Dlaikan, 206 Mich. App. at 594; Vincent v
Raglin, 114 Mich. App. 242, 252; 318 NW2d 629 (1982); Lewis, 978 F2d at 942-943. Further, the
court would be required to probe into the LCMS’s disciplinary determination to ascertain
whether the alleged breach led to plaintiff’s placement on “restricted status” on the synodical
roster, clearly implicating issues of internal ecclesiastical governance and law. “[C]ivil courts
may not redetermine the correctness of . . . some decision relating to government of the religious
polity.” Smith v Calvary Christian Church, 462 Mich. 679, 684; 614 NW2d 590 (2000)
(quotation marks and citation omitted). “The First Amendment bars civil courts from reviewing
decisions of religious judicatory bodies relating to the employment of clergy.” Lewis, 978 F2d at
942. Significantly, a claim, as here, involving “the provision of [plaintiff’s] services as pastor to
the church” or a minister’s employment relationship with a church, encompasses the very
“essence of the church’s constitutionally protected function.” Pilgrim’s Rest, 310 Mich. App. at
325. Such internal matters, pertaining to a pastor’s employment, involve ecclesiastical concerns
dependent on “internal church discipline, faith and organization” that the civil courts may not
interfere in. Hutchison, 789 F2d at 396; see also Pilgrim’s Rest, 310 Mich. App. at 324 (causes of
action based on claimed contract for pastoral services likely involve ecclesiastical policies that
are outside the purview of civil law); Dlaikan, 206 Mich. App. at 593-594 (distinguishing between
contract rights involving ecclesiastical matters and contracts entered into by a church with the
secular world, such as a contract to repair the church roof). We conclude that plaintiff’s contract
claim cannot be resolved without straying into ecclesiastical polity, and thus, the trial court
lacked subject matter jurisdiction over the claim.



                                                -4-
         We likewise affirm the trial court’s summary dismissal of plaintiff’s claim alleging a
breach of fiduciary duty. The allegations pertaining to this claim derive from the church
constitution and bylaws, which establish the church’s board of directors and define its duties,
self-governing policies, and responsibilities to each other and members of the congregation.
Resolution of this claim, therefore, also implicates matters of church governance and
organization, plaintiff’s employment as pastor at St. Stephen, and his relationship with the board
of directors, all of which entail ecclesiastical polity that the court cannot intervene in. Pilgrim’s
Rest, 310 Mich. App. at 323-325; Dlaikan, 206 Mich. App. at 593-594. A civil court is prohibited
from determining whether a church violated its own policies or protocol. Pilgrim’s Rest, 310
Mich. App. at 324; Dlaikan, 206 Mich. App. at 594; Lewis, 978 F2d at 942-943. And, whenever,
as in this case, a court would have to “stray into” questions of ecclesiastical polity to resolve a
civil claim, it loses its jurisdiction. Pilgrim’s Rest, 310 Mich. App. at 323-325, 327.

        We also affirm the trial court’s summary dismissal of plaintiff’s tort claims. His tort
claims arise out of the allegedly false, defamatory, and misleading statements made by
defendants in internal church letters about plaintiff’s intent to resign as pastor, his “struggles” as
a pastor, and his alleged lack of honesty about his dependence on prescription pain killers.
Plaintiff asserts that these statements placed him in a false light and were made with malicious
intent, caused damage to his reputation, humiliation, embarrassment, and monetary loss, and led
to his placement on “restricted status” on the LCMS synodical roster, thereby preventing him
from practicing as a Lutheran pastor. Reviewing the substance and effect of these claims, we
conclude that they could not be resolved without straying into matters of ecclesiastical polity.

        Resolution of plaintiff’s claims of fraud/misrepresentation, false light invasion of privacy,
and defamation would necessarily require the court to inquire into the truth or falsity of the
challenged statements as well as defendants’ intent in making them. Such inquiry would require
the court to delve into: plaintiff’s status and employment as the senior pastor at St. Stephen and
his “struggles” as pastor; internal church disciplinary matters, including plaintiff’s placement on
“restricted status” on the synodical roster and the reasons underlying the decision; his
relationship with St. Stephen’s governing board, the congregation, and the LCMS, including
internal church communications regarding whether he agreed to resign as pastor; and the
appropriateness of defendants’ conduct relating to the matter of “forcing” plaintiff to resign as
the pastor of St. Stephen. Inquiry into these claims would require the court to impermissibly
stray into plaintiff’s employment as a minister and other internal matters concerning the
ecclesiastical governance of St. Stephen and the LCMS. The alleged false statements supporting
plaintiff’s tort claims were not made independent of religious governance, but were made to the
members of the church congregation in letters, at a Voter’s meeting, and in a letter between
plaintiff and Reverend Maier, the President of the Michigan District of the LCMS, all concerning
the internal church matter of plaintiff’s status and employment as St. Stephen’s pastor and as a
minister of the LCMS.1 As discussed earlier, claims involving “the provision of [plaintiff’s]



1
  Although plaintiff states in his brief on appeal that “[d]efendants published their defamatory
communications beyond the individual congregation,” his complaint factually alleges that the


                                                 -5-
services as pastor to the church” encompass the very “essence of the church’s constitutionally
protected function.” Pilgrim’s Rest, 310 Mich. App. at 325. The court cannot intervene in an
internal church dispute relating to plaintiff’s status and employment as a minister of the church
and involving “internal church discipline, faith, and organization, all of which are governed by
ecclesiastical rule, custom and law.” Hutchison, 789 F2d at 396. Because the trial court would
likely be required to “stray into” matters of religious polity to resolve these tort claims, we
conclude that it lacks jurisdiction over them. Pilgrim’s Rest, 310 Mich. App. at 323-325; Dlaikan,
206 Mich. App. at 593-594.

        Resolution of plaintiff’s claim of intentional infliction of emotional distress, which was
based on the alleged false, misleading, and defamatory statements relied on by plaintiff in
support of the underlying torts, likewise implicates matters of ecclesiastical polity and thus fails
for the same reasons that the other tort claims failed. Pilgrim’s Rest, 310 Mich. App. at 323-325.

        Finally, summary dismissal of plaintiff’s claims of civil conspiracy and concert of action
was proper. “ ‘A civil conspiracy is a combination of two or more persons, by some concerted
action, to accomplish a criminal or unlawful purpose, or to accomplish a lawful purpose by
criminal or unlawful means.’ ” Advocacy Org for Patients & Providers v Auto Club Ins Ass’n,
257 Mich. App. 365, 384; 670 NW2d 569 (2003), quoting Admiral Ins Co v Columbia Cas Ins Co,
194 Mich. App. 300, 313; 486 NW2d 351 (1992). Likewise, “[i]n order to prove a claim of
concert of action, the plaintiff must show that all defendants acted tortiously, pursuant to a
common design[.]” Jodway v Kennametal, Inc, 207 Mich. App. 622, 631; 525 NW2d 883 (1994)
(quotation marks and citation omitted). Plaintiff’s claims allege that defendants “illegally,
maliciously, and wrongfully” conspired with one another with the intent to place plaintiff in a
false light before the congregation, defame him, ruin his reputation, and to force him to resign.
As discussed above, the underlying tort claims cannot be resolved without considering matters of
ecclesiastical polity. It follows that plaintiff’s claims of conspiracy and concert of action, which
are based on these underlying claims, would also require the court to stray into ecclesiastical
polity, and thus the court likewise cannot assert its jurisdiction over these claims. Pilgrim’s Rest,
310 Mich. App. at 323-325.

        Reviewing the substance and effect of plaintiff’s claims, we conclude that they involve
matters of ecclesiastical polity. Plaintiff’s complaint essentially presents an internal church
dispute between the church and plaintiff relating to his status and employment as St. Stephen’s
pastor and as a Lutheran minister on the LCMS synodical roster. His claims implicate his
employment contract with the church and his membership in the LCMS, the church’s
constitution and bylaws, subjective judgments of religious officials and governing bodies
concerning his performance as pastor, defendants’ alleged wrongful conduct in attempting to
circumvent the church rules to oust him as pastor, internal church communications regarding his
status and employment as pastor, and the disciplinary action taken against plaintiff by the church.
Resolution of these claims would necessarily require the court to stray into matters of internal
church governance and discipline, which are not subjects over which a civil court has

letters were published to the congregation and the Voter’s assembly, who would ultimately vote
on plaintiff’s removal as pastor and consists of members of the congregation.



                                                -6-
jurisdiction. Pilgrim’s Rest, 310 Mich. App. at 323-325; Lewis, 978 F2d at 942; Hutchinson, 789
F2d at 396. The trial court properly granted summary disposition in favor of defendants on the
basis of the ecclesiastical abstention doctrine.

       Affirmed. Having fully prevailed on appeal, defendants are awarded taxable costs
pursuant to MCR 7.219.



                                                         /s/ Michael J. Kelly
                                                         /s/ William B. Murphy
                                                         /s/ Amy Ronayne Krause




                                             -7-